Case 1:18-mj-OllOl-RER Document 9 Filed 01/09/19 Page 1 of 1 Page|D #: 17

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

UN[TED STATES OF AMERICA
APPL[CATION AND

()RDER OF EXCLUDABLE DELAY

 

_vu

L/t/\MO C€/H\ CaseNo.

|Q`t\/lj~ll©l

 

The United States ofAmerica a d g`e defendant hereby jointly request that the time period from
l [l pl ll l al to L / l? l be excluded from the computation of the time period within which

(B<j an information or indictment must be filed, or (XW)
( ) trial of the charges against defendant must commence. (XC)

The parties seek the exclusion of the foregoing period because

M they are engaged in plea negotiations, which they believe are likely to result in a disposition of this
case without trial, and they require an exclusion of time in order to focus efforts on plea negotiations without the risk
that they would not, despite their diligence, have reasonable time for effective preparation for trial ,

( ) they need additional time to prepare for trial due to the complexity of case,

( )

The defendant states that he/she has been fully advised by counsel ofhis/her rights guaranteed under the
Sixth Amendrnent to the Constitution; the Speedy Trial Act of 1974, 18 U.S.C. §§ 3161»74; the plan and rules of
this Cou adopted pursuant to that Act', and Rule 50(b) of the Federal Rules of Criminal Procedure. The defendant
underst ds that he/she has a right to be tried before ajury within a specified time not counting periods excludedl

\D€fenclant For U.S. Attoriiey, E.D.N.Y\\jl

s/-®\/§Un/€/)l

Counsei for Defendant

 

 
 

 

Thejoint application of the United States of America and the defe dan' having been heard at a proceeding
on the date below, the time period from l l q l lbl tO 2 lq<g l l iS hereby €XClUd€d in
, .

l
computing the time within which (`><)/an information or indictment must be filed or( ) trial must commence The
Court finds that this exclusion of time serves the ends of justice and outweigh the interests of the public and the
defendant in a speedy triai for the reasons discussed on the record and because

( ) given the reasonable likelihood that ongoing plea negotiations will result in a disposition of this case
without trial, the exclusion of time will allow all counsel to focus their efforts on plea negotiations without the risk
that they would be denied the reasonable time necessary for effective preparation for trial, taking into account the
exercise of due diligence

SO ORDERED.

Dated: Brooklyn,

 

/ United States Magistrate Judge

